DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 02/24/2022.

The application has been amended as follows: 
	Claim 1: (Currently amended) An air filter apparatus, comprising:
	an air filter comprising a filtering medium at least partially housed within a housing; 
a cover coupled with the air filter; and
a disposal bag in a fully collapsed configuration situated at least partially between the cover and the air filter;
comprises a flap that is secured closed using one of an adhesive and one or more staples, the flap [[is ]]configured to be manually opened to expose the disposal bag and to allow expansion of the disposal bag to an expanded configuration;
wherein the disposal bag in the expanded configuration is sized to fully receive the air filter and to be secured closed with the air filter therein

 	Claim 10: (Currently amended) An air filter apparatus, comprising:
	an air filter comprising a filtering medium at least partially housed within a housing; 
a cover coupled with the air filter; and
a disposal bag in a fully collapsed configuration situated at least partially between the cover and the air filter;
wherein the cover is configured to be manually opened to expose the disposal bag and to allow expansion of the disposal bag to an expanded configuration; 
wherein the disposal bag in the expanded configuration is sized to fully receive the air filter and to be secured closed with the air filter therein;
wherein the cover comprises a bag holder not integrally formed with the housing but attached to the housing, the bag holder at least partially surrounding the disposal bag when in a closed configuration; and
wherein the bag holder comprises one or more flaps that are secured closed using one of an adhesive and one or more staples, the one or more flaps being 



Allowable Subject Matter
Claims 1-4, 6-8, 10-18, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has put the previously indicated allowable subject matter into the independent claims.
The prior arts of record do not teach the limitations of the cover having a flap being secured with adhesive or staples; the bag holder comprises one or more flaps secured closed and manually openable, the one or more flaps configured to retain the disposal bag in the fully collapsed configuration when secured closed by using an adhesive or staples; and the cover comprises a pull strip configured to expose the disposal bag.
US5837040 teaches a bag in/bag out method that replaces the air filter inside by having a bag to take out the air filter, then putting another bag over the cover to insert a new filter. The hinged doors 13, 14, and 16 reads upon the limitation of being a flap but there is no reasoning or teaching to have adhesive or staples to secure this shut. It does not disclose features of the cover having a flap that is secured closed with an adhesive or staples. It also does not teach a bag holder with one or more 
US4450964, 7993437, and 4521234 all teach a bag in/bag out method of replacing air filters. These all have covers to secure the bag inside. When it is time to replace the filter, the bag is used to secure the filter and remove it from the device without the filter being exposed to the air. There is no teaching of the cover having the flap that is being secured closed by an adhesive or staples, bag holder with at least one flap, or a pull strip. The covers all appear to be solid pieces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        02/25/2022